       Case 4:20-cv-01201-DPM Document 7 Filed 11/17/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

KRIST A OGLESBY                                               PLAINTIFF

v.                        No: 4:20-cv-1201-DPM

DOES                                                      DEFENDANTS

                              JUDGMENT
     Oglesby' s complaint is dismissed without prejudice.



                                                         {/
                                        D .P. Marshall Jr.
                                        United States District Judge
